Citation Nr: 0626973	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-35 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for high cholesterol.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 until October 
1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  Residuals of frostbite were not manifested during service 
and are not causally or etiologically related to service.

2.  Bilateral sensorinueral hearing loss is not causally or 
etiologically related to service.

3.  Heart disease was not manifested during service and is 
not causally or etiologically related to service.

4.  Clinical evidence of elevated cholesterol has not been 
linked to a diagnosed  disability or disease.

5.  A disability associated with elevated cholesterol levels 
was not manifested during service and is not causally or 
etiologically related to service.  




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
residuals of frostbite have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1154, 5103, 5103A, and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The criteria for a grant of service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1154, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, .385 (2005).

3.  The criteria for a grant of service connection for heart 
disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1154, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).

4.  The criteria for a grant of service connection for a 
disability characterized or caused by high cholesterol have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in September 2003 and December 2003.  

The September 2003 letter concerned the veteran's claims of 
service connection for cold injuries to the feet, hearing 
loss and high cholesterol.  The RO explained VA's duties and 
the veteran's duties in regards to his claims.  The letter 
requested additional evidence demonstrating the condition 
lasted from service until the present time.  Examples of 
evidence were provided and included dates and places of 
medical treatment, lay statements, statements from service 
medical personnel, employment examinations, pharmacy records 
and insurance examination reports.  Medical authorizations 
were enclosed so VA could assist in obtaining private medical 
records.  The RO specifically indicated there was no history 
of treatment after military service for the conditions 
claimed and requested medical reports that showed findings, 
diagnosis and treatment for the three disabilities.  

The December 2003 letter advised the veteran of the 
information needed to substantiate a claim for service 
connection for heart disease.  The RO requested any evidence 
demonstrating the heart disease existed from service until 
the present time.  Examples of evidence were again provided 
to the veteran.  The RO informed the veteran that his 
statement in support of the claim had been associated with 
the file and that VA would obtain VA medical center treatment 
records.  The letter also advised the veteran VA would make 
reasonable efforts to obtain private records.  The elements 
of service connection were enclosed with the December 2003 
letter.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims are being 
denied, no disability rating or effective date will be 
assigned.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.



Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and VA medical records are associated with 
the claims file.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.


The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss and heart 
disease, when such diseases are manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


Residuals of a Frostbite Injury

The veteran seeks service connection for residuals of a 
frostbite injury of the feet.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  

There is no competent medical evidence indicating that the 
veteran has a current disability as a result of the alleged 
frostbite of the feet.  A current disability is a threshold 
requirement for the granting of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   In the 
present case, no post service private or VA outpatient 
treatment records concerning frostbite residuals have been 
submitted.  

Furthermore, there is no indication the veteran was diagnosed 
with frostbite during service.  While service medical records 
demonstrate the veteran was seen for complaints of the feet, 
these were for acute injuries or for his pes planus.  Service 
connection for the conditions noted during service is not 
warranted as there is no evidence of further complaints, 
treatment or diagnoses for these conditions after the 
veteran's separation from service.  

In sum, there is no evidence that the veteran had frostbite 
of the feet during service which resulted in a chronic injury 
or recurring symptomatology.  Without evidence of a present 
disability or continuity of symptomatology, service 
connection is not warranted.




Hearing Loss

The veteran asserts that he has bilateral hearing loss that 
was caused by his active military service.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. § 3.385. 

Evidence of record does not reflect the veteran has a current 
hearing loss disability meeting 38 C.F.R. § 3.385.  There is 
no post service evidence of record which concerns the 
veteran's hearing.  Additionally, service medical records 
indicate there was no hearing loss disability at the time of 
the veteran's separation from service in 1990.

The record indicates that although during a short period of 
military service, the veteran had hearing loss, there has 
been no competent showing of continuing hearing loss.  For 
example, in an undated periodical examination the veteran's 
hearing was recorded above 40 decibels in all frequencies.  A 
September 1980 audiogram demonstrated hearing at or above 40 
decibels in the 500, 1000 and 3000 hertz frequencies in the 
left ear and in the 500, 1000 and 2000 hertz frequencies in 
the right ear.  A September 1987 examination reflected 
hearing thresholds at or above 40 decibels at the 500 and 
1000 hertz frequencies bilaterally.  These findings meet the 
criteria of 38 C.F.R. § 3.385.



However, audiograms dated prior to and subsequent to the 
September 1980 and September 1987 audiograms reflected 
hearing within normal limits.  For example, a June 1973 
periodical examination reflected hearing of 15 decibels or 
less in all ranges.  In the March 1977 periodic physical 
examination, the veteran's hearing was recorded as less than 
26 decibels in all frequencies.  A July 1981 audiogram 
reflected hearing thresholds in the left ear of 20 decibels 
at 500 hertz, 25 at 1000 hertz, 20 decibels at 2000 hertz, 20 
decibels at 3000 hertz and 30 decibels at 4000 hertz.  
Thresholds in the right ear were recorded as 25 decibels at 
500 hertz, 30 decibels at 1000 hertz, 30 decibels at 2000 
hertz, 25 decibels at 3000 hertz and 25 decibels at 4000 
hertz.  Thus, the findings recorded in July 1981 do not meet 
the criteria of 38 C.F.R. § 3.385 as the thresholds are both 
less than 40 decibels in all frequencies and there are not 
three frequencies where the threshold was 26 decibels or 
greater.  An October 1982 audiogram reflected hearing 
thresholds of 10 decibels or less in all frequencies. A May 
1988 examination reflected hearing thresholds in the left ear 
of 15 decibels at 500 hertz, 0 decibels at 1000, 2000, 3000 
and 4000 hertz.  The right ear demonstrated thresholds of 0 
at 500, 3000 and 4000 hertz.  Thresholds of 10 decibels were 
found at 1000 hertz and 5 decibels at 2000 hertz in the right 
ear.  An August 1989 audiogram reflected hearing thresholds 
of 10 decibels or less in all frequencies.  

In sum, records during the service demonstrate a period of 
hearing loss, however subsequent records reflect normal 
hearing, and there is no competent medical evidence 
suggesting the hearing loss was not temporary in nature.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). 

The August 1989 audiogram, dated closest in time to the 
veteran's separation from service, reflected hearing within 
normal limits.  Additionally, an October 1991 VA examination, 
performed for other purposes, reported there was no hearing 
loss and the ears were normal.  Thus, there was no resulting 
disability at the veteran's  separation from service in 1990, 
nor any presently of record. 

As noted above, a threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the veteran has not illustrated the presence of a 
current hearing loss disability, service connection is not 
warranted.


Heart Disease

The veteran seeks service connection for heart disease.  A 
review of the evidence of record reveals a diagnosis of 
coronary artery disease (CAD) in a March 2001 VA hospital 
discharge note.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records reflect complaints of chest pain but 
do not contain a diagnosis of any form of heart disease.  The 
Board notes that in a December 2003 statement of the claim, 
the veteran alleged his heart disease stemmed from his high 
cholesterol levels which began during service.  Service 
medical records do reflect elevated cholesterol levels.

Service connection is not warranted because there is no 
competent medical evidence of a nexus between the current 
coronary artery disease and the elevated cholesterol or 
alternatively between the coronary artery disease and the 
chest pains during service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The only records reflecting coronary artery disease mention 
the disease in the past medical history section.  These 
records, such as a VA outpatient treatment record dated in 
April 2004, note a catheterization performed in August 1998 
revealed minor luminal irregularities with discrete stenosis 
in the small first obtuse marginal and an average size third 
obtuse marginal which were nonflow limiting.  The records 
also note the elevated left ventricular end diastolic 
pressure was probably due to hypertension.  No other opinion 
as to etiology of the coronary artery disease is provided.  
Nor is there any nexus between the chest pains and/or 
elevated cholesterol and the hypertension.   

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a December 2003 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a December 2003 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current heart disease is related to service, as a lay person, 
the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

There is also no evidence the coronary artery disease 
manifested to compensable degree within one year of service.  
As such, service connection for heart disease under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not 
warranted. 

The preponderance of the evidence is against the claim for 
service connection for heart disease.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








High Cholesterol

The veteran also seeks service connection for high 
cholesterol.  However, an elevated cholesterol level 
represents a laboratory finding and not a disability for VA 
purposes. See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

Thus, to the extent that the veteran currently has or 
complains of the symptom in question, it has not been linked 
to any diagnosed disorder which can be service connected.  As 
discussed above, the veteran does have evidence of elevated 
levels of cholesterol during service and a current diagnosis 
of coronary artery disease.  However, evidence of any form of 
nexus between the two is missing.  In this respect, the 
elevated cholesterol has not been described as the etiology 
of any diagnosed disorder and therefore it is not a disorder 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).

To the extent the veteran has been diagnosed as previously 
having had a stroke, the Board notes the veteran previously 
applied for and was denied service connection for a cerebral 
accident, in a June 2001 rating decision which was affirmed 
by the Board in November 2003.  The veteran did not appeal 
the decision to the United States Court of Appeals for 
Veteran's Claims and the decision is final.  38 C.F.R. 
§ 20.1100, 20.1104.  As such, this issue is not presently 
before the Board.

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against his claim of service connection for elevated 
cholesterol, and his claim therefore must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of frostbite is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a heart disease is denied.

Service connection for high cholesterol is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


